PER CURIAM
Pursuant to ORS 183.400(1), petitioner challenges the validity of OAR 291-117-0100, promulgated by the Department of Corrections, concerning storage containers for inmates’ legal materials. Petitioner argues that the rule is unconstitutionally vague because it fails to establish the size of the storage containers, and that the rule denies access to the courts because the costs of additional storage containers are charged against inmate trust accounts. We reject petitioner’s constitutional arguments as being without merit. Petitioner further argues that OAR 291-117-0100 was not adopted in accordance with the Administrative Procedures Act. We determine that the rule was adopted in compliance with applicable rulemaking procedures. ORS 183.400(4)(c).
OAR 291-117-0100 held valid.